Dissenting Opinion by
President Judge Bowman:
As I understand the majority opinion, it accepts out of hand that the actions of Thorp Reed on March 6, 1975 and March 10, 1975, with respect to Ms. Hanson constitute an unlawful discriminatory practice against her under Section 5(d) of the Pennsylvania Human Relations Act — the so-called antiretaliatory provision — which makes it unlawful to discriminate in any manner against an employee because he or she has made a charge against the employer of actions proscribed by the statute. I take this to mean that the majority views action of any kind taken by an employer which in any manner alters the preexisting employer-employee relationship is a per se violation of Section 5(d) without regard to motive or intent, without regard to any other considerations which may or did enter into the employer action, and that its holding is applicable to all employer-employee relationships, including the practice of a profession, regardless of the legal strictures, codes of conduct or professional ethics under which the profession is practiced. I cannot agree with such an all inclusive interpretation of the statute.
The Pennsylvania Human Relations Act does not define the words “discrimination” or “discriminate.” Rather Section 5 of the Act, the section with which we are here concerned, declares it to be an unlawful discriminatory practice, unless based upon bona fide *308occupational qualifications, to engage in specified acts or to refuse to take enumerated actions (as set forth in sundry subsections) based upon or because of race, color, religion, creed, etc. In contrast to the other subsections of Section 5, subsection (d) simply declares it to be an unlawful discriminatory practice to discriminate in any manner, i.e., it is an unlawful discrimination to discriminate.
With respect to the other defined discriminatory acts proscribed by Section 5, our Supreme Court and this Court have recognized that proof of the alleged discriminatory act may be supplied by statistical evidence and inferences reasonably drawn therefrom. However, the vice inherent in defining the unlawful conduct by the offense itself and the mischief that can be visited upon those whose presumed knowledge of the law cannot be more literate than the law itself, requires an adjudication under this subsection to be supported by proof greater than merely a change by the employer of the employer-employee relationship existing before the employer became aware of the filing of a complaint by the employee under another subsection of this section.
The words “discriminate” and “discrimination” are much used in today’s society and equally much abused in their use. To discriminate is “to make a distinction in favor of or against a person or thing on a categorical basis rather than according to actual merit.” The Random House Dictionary (College ed. 1969).
Surely the legislature did not intend and common sense does not dictate such a broad and all inclusive meaning to be ascribed to the word “discriminate” as used in subsection (d) without regard to the reason or reasons for the employer action. To impress any logical meaning upon the phrase “discriminate in any manner” as used in this subsection, the action *309taken by the employer must be proven to have been taken “because” the employee has filed a complaint against the employer, i.e., there must be substantial evidence going to the motive or intent of the employer action, which proof is not supplied simply by a change in the preexisting employer-employee relationship.
As I read the record of this case, there is a clear want of substantial evidence that the actions of respondent (appellant here) were motivated because complainant (intervening appellee here) had filed a charge against the employer under another subsection of Section 5. To the contrary, the record discloses a real and valid concern on the part of the partners of a law firm that its professional standards of conduct may have been compromised if not actually violated unless a change of the preexisting relationship was made. The underlying complaint of sex discrimination — theretofore kept secret — when revealed became a matter of concern not only to the law firm but to its clients as well. The charge of refusal to advance her to partnership status because of sex necessarily entails her qualifications to become a partner.1 Given an issue of complainant’s professional occupational qualifications and it becoming a matter of public knowledge, the record, in my view, discloses no more than the partnership acting as it did not because she brought the underlying charge but because it put in public focus her professional occupational qualifications, a subject which, in turn, required meaningful consideration and resolution of the application of the canons of ethics and standards of conduct in the situation then at hand. It matters not *310whether the partnership viewed their application correctly or incorrectly. It does matter that the employer acted as it did because of its views upon the subject.
I would reverse the final order of the Commission.

 The want of bona fide occupational qualifications is an absolute defense to charges of discrimination with respect to employment under Section 5 of the Act.